Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are pending in this application.


Claim Objections

Claim 11 recites the limitation "the nested partition scheme" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  An appropriate correction is required.


Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 


Claims 1-4, 7-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-17 of U.S. Patent No. 10,614,069.  Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant Applicaiton
U.S. 10,614,069
1. A computer system comprising: 

a data store comprising: 

a plurality of first data each having a first value for a first variable, stored in a first partition...; and 

a plurality of second data each having a second value for the first variable, stored in a second partition; and 






one or more hardware computer processors configured to execute computer executable instructions to cause the computer system to: 

receive a user-written query that does not specify the first variable; 

rewrite the user-written query to include the first value for the first variable in a rewritten query;

based at least in part on the first variable in the rewritten query, 
















1... a plurality of first data each having a first value for a first variable, stored in a first partition, wherein the first partition comprises a plurality of blocks and includes statistics about variables included in the plurality of blocks.


based at least in part on the statistics, read a first block and skip reading a second block.















2. The computer system of claim 1, wherein the statistics include data about values of the first variable.

wherein the plurality of first data in the first partition are configured to be fetched as the plurality of blocks.

4. The computer system of claim 1, wherein the plurality of blocks are of a common block size.

7. The computer system of claim 1, wherein: a first data file has a first filename and is stored in the first partition, the first filename indicating the first value of the first variable; and a second data file has a second filename and is stored in the second partition, the second filename indicating the second value of the first variable.

8. The computer system of claim 1, wherein the one or more hardware computer processors are configured 

9. The computer system of claim 1, wherein the one or more hardware computer processors are configured to execute computer executable instructions to further cause the computer system to: determine a frequency of values of the first variable in query results.

10. The computer system of claim 1, wherein the one or more hardware computer processors are configured to execute computer executable instructions to further cause the computer system to: determine how frequently the first variable separates 

11. The computer system of claim 1, wherein the one or more hardware computer processors are configured to execute computer executable instructions to further cause the computer system to: determine the nested partition scheme based at least in part on a frequency of the first variable, wherein the nested partition scheme includes storing data files having the first value for the first variable on one or more partitions that include the first partition and storing data files having the second value for the first variable on one or more different partitions that include the second partition.

12. The computer system of claim 11, wherein the one or more hardware 

13. The computer system of claim 11, wherein the nested partition scheme comprises at least two levels of variables used to separate partitions.

14. The computer system of claim 13, wherein the variables at the higher levels of the nested partition scheme more frequently reduce a search space of the data store by larger amounts than the other variables at the lower levels of the nested partition scheme. 

15. The computer system of claim 1, wherein the first variable is a lower cardinality superset of a user-written variable in the user-written query. 

16. The computer system of claim 1, wherein the first variable is a Boolean variable. 

17. The computer system of claim 1, wherein the first variable is a lower cardinality hash of a user-written variable in the user-written query. 

18. The computer system of claim 1, wherein the one or more hardware computer processors are configured to execute computer executable instructions in order to cause the computer system to: determine a first partition scheme based at least in part on queries in a first workflow; and 


a data store comprising: 

a plurality of first data files, each having a first value for a first variable, stored in a first partition; and 

a plurality of second data files, each having a second value for the first variable, stored in a second partition, wherein the first partition and the second partition are recognizable as separate storage partitions by an 

one or more hardware computer processors configured to execute computer executable instructions to cause the computer system to: 

receive a user-written query that does not specify the first variable; 

rewrite the user-written query to include the first value for the first variable in a rewritten query; 

select the first partition for access based at least in part on the first value of the first variable in the rewritten query matching the first value of the first variable in each of the plurality of first data files stored in the first partition; and 

execute the rewritten query on the first plurality of data files stored in the first partition according to the nested partition scheme; and 

wherein variables at higher levels of the nested partition scheme more frequently reduce a search space than other variables at lower levels of the nested partition scheme.


3. The computer system of claim 1, wherein data files in the first partition are configured to be fetched as a plurality of blocks of a common block size, and wherein the first partition includes statistics about variables included in the plurality of blocks.


based at least in part on the statistics indicating that values of the first variable in a first block include the value for the first variable, read the first block in the first partition; and based at least in part on the statistics indicating that values of the first variable in a second block do not include the value for the first variable, reading the second block in the first partition.


4. The computer system of claim 3, wherein the statistics include data about values of the first variable.

wherein data files in the first partition are configured to be fetched as a plurality of blocks of a common block size, and wherein the first partition includes statistics about variables included in the plurality of blocks.


6. The computer system of claim 1, wherein: a first data file has a first filename and is stored in the first partition, the first filename indicating the first value of the first variable; and a second data file has a second filename and is stored in the second partition, the second filename indicating the second value of the first variable. 

7. The computer system of claim 1, wherein the one or more hardware computer processors are configured 

8. The computer system of claim 1, wherein the one or more hardware computer processors are configured to execute computer executable instructions to further cause the computer system to: determine a frequency of values of the first variable in query results. 

9. The computer system of claim 1, wherein the one or more hardware computer processors are configured to execute computer executable instructions to further cause the computer system to: determine how frequently the first variable separates 

10. The computer system of claim 1, wherein the one or more hardware computer processors are configured to execute computer executable instructions to further cause the computer system to: determine the nested partition scheme based at least in part on a frequency of the first variable, wherein the nested partition scheme includes storing data files having the first value for the first variable on one or more partitions that include the first partition and storing data files having the second value for the first variable on one or more different partitions that include the second partition. 

11. The computer system of claim 10, wherein the one or more hardware 

12. The computer system of claim 10, wherein the nested partition scheme comprises at least two levels of variables used to separate partitions. 

13. The computer system of claim 12, wherein the variables at the higher levels of the nested partition scheme more frequently reduce a search space of the data store by larger amounts than the other variables at the lower levels of the nested partition scheme. 

14. The computer system of claim 1, wherein the first variable is a lower cardinality superset of a user-written variable in the user-written query. 

15. The computer system of claim 1, wherein the first variable is a Boolean variable. 

16. The computer system of claim 1, wherein the first variable is a lower cardinality hash of a user-written variable in the user-written query. 

17. The computer system of claim 1, wherein the one or more hardware computer processors are configured to execute computer executable instructions in order to cause the computer system to: determine a first partition scheme based at least in part on queries in a first workflow; and 








Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-10, 15, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saurabh et al., US 2017/0132276 (hereinafter Saurabh).


For claim 1, Saurabh teaches a computer system comprising: 
a data store comprising: 
a plurality of first data each having a first value for a first variable, stored in a first partition (see [0020], “log data (104) collected from the customer is divided into various partitions using partitioner 106.  For example, a partition (also referred to herein as a "bucket") is associated with a condition. If data matches the condition, then it is placed in the partition. As one example, suppose that an "error" partition is associated with a condition that any log data that includes the term "error" is to be bucketed in that partition,” [0091], “Partitions can be changed as often as desired (or automatically as described above), with corresponding query rewriting taking into account the partition scheme change, such that queries are rewritten to the correct indexes (corresponding to the new partitions),” where value that meet condition for placement into associated partition represents a first value for a first variable for storage in a first partition, see Applicant’s Specification, US 2020/0201863, [0043], “respective database files can be created in the respective partitions. For example, as shown in FIG. 1, authenticated internet traffic can be stored in a first file 127 on the first partition 139.”), wherein the first partition comprises a plurality of blocks and includes statistics about variables included in the plurality of blocks (see [0027] – [0035], “In some embodiments, the contents/characteristics/components of the queries that have been run over time (e.g., a three month period or any other appropriate time window) can be evaluated to determine an optimal manner in which log data should be partitioned to increase the speed of queries to be run”, [0038] – [0048], “determine the viability of the query fragments to be used in building partitions, in some embodiments, the selectivity of the query fragments is determined. The selectivity of the query fragment refers to the uniqueness/variation of the value associated with the query fragment in the stored log data,” [0066] – [0067], “explain plan...is a record of the telemetry and execution statistics, timings, etc. associated with queries. Explain plans may be used to evaluate the historical performance of queries. For example, the explain plan provides a historical record of the execution particulars of queries,” [0074] – [0079], “for each candidate partition set, a search performance metric is generated, where the search performance metric is a metric that indicates the query performance for searches given a particular candidate partition set,” [0084] – [0086], [0096] – [0099], “At 356, a count(*) by bitset is performed. At 358, the M most frequent bitsets are kept. At 360, a partition is built for each kept bitset...bitset represents a partition definition” and “Each bitset corresponds to/represents a particular candidate partition. The selectivity of each bitset (candidate partition) is determined in part by evaluating the number of logs that match to the different bitsets” and “search performance metric is determined for each candidate partition (represented by the bitset/combination of query fragments)”...used to where search performance metric associated with each partition represents first partition comprising statistics about variables included in the partition); and 
a plurality of second data each having a second value for the first variable, stored in a second partition (see [0020], “log data (104) collected from the customer is divided into various partitions using partitioner 106” and where data that fails this condition “If data matches the condition, then it is placed in the partition” where example shows placement of second value for first variable/condition in a second partition for data not associated with “error”, see Applicant’s Specification, US 2020/0201863, [0043], “respective database files can be created in the respective partitions...The unauthenticated internet traffic can be stored as a second file 129 on the second partition 141, and the second file 129 can be named "authenticated=false."”); and 
one or more hardware computer processors configured to execute computer executable instructions to cause the computer system to: 
receive a user-written query that does not specify the first variable (see [0024], “Query rewriting engine 118 is configured to rewrite queries (e.g., on the fly/dynamically) and transform them into different queries that can access the indexed/partitioned data” and “By rewriting the query to only scan log data in a matching partition, the relevant results can be accessed and returned much faster than the original query,” [0047], “partitions are built according to the partition scheme. Incoming log data is partitioned according to the partition definitions. Future queries are also rewritten based on knowledge of the partition scheme,” [0063] – [0064] “Consider a query "error 404". Suppose that there is a partition that has all of the messages that contain the term "error". Suppose that the partition is called "error_322". The query will then be rewritten, for example, to "partition=error_322 AND 404",” [0091], “that queries are rewritten to the correct indexes (corresponding to the new partitions)” where received user query does not specify first variable data in created partition(s) so query is “rewritten in order to access the index into which data (partitioned according to the partition scheme) is stored”); 
rewrite the user-written query to include the first value for the first variable in a rewritten query (see [0024], “Query rewriting engine 118 is configured to rewrite queries (e.g., on the fly/dynamically) and transform them into different queries that can access the indexed/partitioned data. In some embodiments, the queries are rewritten based on the definition of the partition scheme according to which collected data has been indexed,” [0047], [0063] – [0064], [0091] “Partitions can be changed as often as desired (or automatically as described above), with corresponding query rewriting taking into account the partition scheme change, such that queries are rewritten to the correct indexes (corresponding to the new partitions),” [0083], once partition scheme is implemented to generate partitions, “future queries can be rewritten...scanning only relevant partitions”); 
based at least in part on the first variable in the rewritten query, execute the rewritten query on the first plurality of data stored in the first data partition (see [0024], [0047], [0063] – [0064], [0091], execute rewritten query on the created partition(s)); and 
based at least in part on the statistics, read a first block and skip reading a second block (see [0020], placement of data in partition(s) based on evaluation against condition/variable, [0024] – [0025], “Query rewriting engine 118 is configured to rewrite queries (e.g., on the fly/dynamically) and transform them into different queries that can access the indexed/partitioned data,” and “By rewriting the query to only scan log data in a matching partition, the relevant results can be accessed and returned much faster than the original query” [0063] – [0064], where rewritten query to access specific “indexed/partitioned data,” [0071], “determining savings is to compare the number of messages scanned using the rewritten query against the number of messages scanned using the original query,” where rewritten query only searching references index variables represents reading a first block and skip reading a second block of all log data that would have been read with old query, and where built partition based on partition scheme associated with search metric represents part association with statistics, see Applicant’s Specification, [0048] “For example, if the query specifies authenticated data, then the database ecosystem can, based at least in part on the filename of the first file 127 including "authenticated=true" and on the storage of the first file 127 on the first partition 139, determine that the first partition 139 includes relevant authenticated data. Additionally, based at least in part on the filename of the second file 129 and the storage of the second file 129 on the second partition 141, the database ecosystem can determine that the second partition 141 does not include relevant authenticated data, and the second partition 141 can be skipped and not read”).

For claim 2, Saurabh teaches the computer system of claim 1, wherein the statistics include data about values of the first variable (see [0034] – [0035], [0074] – [0077], “the search performance metric is a metric that indicates the query performance for searches given a particular candidate partition set” and associated values for the metrics represents values of the first variable). 

For claim 3, Saurabh teaches the computer system of claim 1, wherein the plurality of first data in the first partition are configured to be fetched as the plurality of blocks (see [0024] “rewrite queries...that can access the indexed/partitioned data,” [0064]). 

For claim 4, Saurabh teaches the computer system of claim 1, wherein the plurality of blocks are of a common block size (see [0019] – [0020], “log data...divided into various partitions using partitioner” represents partitioning into blocks of a common block size). 

For claim 5, Saurabh teaches the computer system of claim 1, wherein the one or more hardware computer processors are configured to execute computer executable instructions to further cause the computer system to: 
access the indexed/partitioned data,” and “By rewriting the query to only scan log data in a matching partition, the relevant results can be accessed and returned much faster than the original query”); and 
based at least in part on the statistics indicating that values of the first variable in the second block do not include the value for the first variable, reading the second block in the first partition (see [0020], [0024] – [0025], Query rewriting engine 118 is configured to rewrite queries (e.g., on the fly/dynamically) and transform them into different queries that can access the indexed/partitioned data,” and “By rewriting the query to only scan log data in a matching partition, the relevant results can be accessed and returned much faster than the original query”). 

For claim 6, Saurabh teaches the computer system of claim 1, wherein the one or more hardware computer processors are configured to execute computer executable instructions to further cause the computer system to: execute the rewritten query on the first plurality of data stored in the first partition without reading the plurality of second data from the second partition (see [0024], rewritten query to access specific partition represents accessing data stored in 

For claim 7, Saurabh teaches the computer system of claim 1, wherein: 
a first data file has a first filename and is stored in the first partition, the first filename indicating the first value of the first variable (see [0020], “As one example, suppose that an "error" partition is associated with a condition that any log data that includes the term "error" is to be bucketed in that partition. A collected log data event "error out of memory exception" would satisfy the condition and be placed in the "error" partition,” [0056], “source name...to a sparse partition”); and 
a second data file has a second filename and is stored in the second partition, the second filename indicating the second value of the first variable (see [0020], [0056], where another partition among multiple partitions represents second partition with associated second file name). 

For claim 8, Saurabh teaches the computer system of claim 1, wherein the one or more hardware computer processors are configured to execute computer executable instructions to further cause the computer system to: determine a frequency of a presence of the first variable in user-written queries (see [0039] – [0040], “determine common query fragments. The frequency of query fragments can be determined, and those query fragments that exceed a threshold are determined to be common”). 

For claim 9, Saurabh teaches the computer system of claim 1, wherein the one or more hardware computer processors are configured to execute computer executable instructions to further cause the computer system to: determine a frequency of values of the first variable in query results (see [0041], [0059] – [0061], “the resulting determined selectivities of the analyzed/evaluated query fragments/candidate partition sets can be provided as output, for example, in a comma separated values (CSV) file that includes candidate query fragment/partitions and resulting selectivities” “determine performance of queries and obtain query results,” [0065] “pre-calculating results associated with a...query fragment(s)”). 

For claim 10, Saurabh teaches the computer system of claim 1, wherein the one or more hardware computer processors are configured to execute computer executable instructions to further cause the computer system to: determine how frequently the first variable separates query results from data not included in the query results (see [0039], “that the query fragment "xyz.prod.sumo.com" is identified, but is not common in many queries because the "xyz" portion changes frequently. Because the "xyz.prod.sumo.com" is uncommon in queries, it may not be an ideal candidate for defining partitions...resulting in the generated query fragment "*.prod.sumo.com." It can then be determined that this query fragment appears much more frequently in queries” [0068], “the cost savings is based on a likelihood of a query using/hitting this fragment in the future and how much work 

For claim 15, Saurabh teaches the computer system of claim 1, wherein the first variable is a lower cardinality superset of a user-written variable in the user-written query (see [0020], “collected from the customer is divided into various partitions using partitioner 106. For example, a partition (also referred to herein as a "bucket") is associated with a condition. If data matches the condition, then it is placed in the partition. As one example, suppose that an "error" partition is associated with a condition that any log data that includes the term "error" is to be bucketed in that partition. A collected log data event "error out of memory exception" would satisfy the condition and be placed in the "error" partition,” Applicant’s Specification, US 2020/0201863, [0031], “To avoid having too many partitions, a superset variable or lower cardinality variable can be used in the partitions scheme. Boolean column variables can be used to keep the number of partitions low. For example, a low cardinality Boolean variable can indicate if data is associated with a username at all. Data associated with usernames can be stored in one or more partitions, and data unassociated with any usernames can 

For claim 16, Saurabh teaches the computer system of claim 1, wherein the first variable is a Boolean variable (see [0020] where “condition” triggering storage in partition represents Boolean variable, [0045], “selectivity of the (logical) combination of query fragments can also be determined. For example, the selectivity of "error" OR "selectivity" is determined to be 2%. The combination can be specified using a Boolean operator or through any other appropriate combination function”). 



Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saurabh et al., US 2017/0132276 (hereinafter Saurabh) in view of Gui et al., US 7,933,867 (hereinafter Gui).

For claim 17, Gui teaches wherein the first variable is a lower cardinality hash of a user-written variable in the user-written query (see col. 5 lines 3-30, col. 5 line 62 – col. 6 line 28, “special hashing is performed on A, B, C, D,” col. 9 lines 6-41, “If coverage exists, then the query is rewritten”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Saurabh with the teachings of Gui because the data may be conventionally hashed for distributed access (see Gui, col. 5 lines 62 – col. 6 line 12).


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saurabh et al., US 2017/0132276 (hereinafter Saurabh) in view of Swett et al., US 2011/0022816 (hereinafter Swett).

For claim 18, Saurabh teaches the computer system of claim 1, wherein the one or more hardware computer processors are configured to execute computer executable instructions in order to cause the computer system to: 
auto-partitioning techniques described herein can variously be adapted to accommodate any type of data, as applicable”); and
determine a second partition scheme based at least in part on queries in a second workflow (see [0019], [0074], “the search performance model (benefits estimator) is also constant for the customer or a type of customer”).

Swett teaches wherein the data store includes data redundantly stored under both the first partition scheme and under the second partition scheme (see [0031], “The described partitioning method partitions a tuple space along more than, one dimension and, by storing tuples redundantly, allows transactions restricted along one or more of the partitioned dimensions to be handled by accessing a single node”).  It would have been obvious to one skilled in the art at the time of invention to modify the teachings of Saurabh with the teachings of Swett to provide a portioning method that allows “transactions restricted along one or more of the partitioned dimensions are allowed to be handled by accessing a single node” (see Swett, [0019]).



Examiner Note

Claims 11-14 are not rejected under 35 U.S.C. 103 and would otherwise be objected to for depending on rejected independent claim 1.  However, examiner notes that the claims are rejected on non-statutory double patenting grounds.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weinberg et al., US 2002/0194196. [0026], “The system allows for partitioning the source and/or destination field or values to create value combinations,”[0048], “When a hierarchy in the source data has been flattened into multiple fields in the source table, nested partitions create or recreate this hierarchy prior to transform,” [0065], “partitions can be nested ( creating a hierarchy among value combinations),” [0067]
Duffy et al., US 2016/0188669.
Grosse et al., US 2015/0379077. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENSEN HU/Primary Examiner, Art Unit 2169